Exhibit NorthWestern Corporstion Computation of Ratio of Consolidated Earnings to Consolidated Fixed Charges Year Ended December 31, 2009 2008 2007 2006 2005 (in thousands, except ratios) Earnings Income before income taxes $ 88,724 $ 107,822 $ 85,579 $ 63,413 $ 100,057 Add: Fixed charges as below 68,368 64,639 63,280 66,327 71,636 Total 157,092 172,461 148,859 129,740 171,693 Fixed Charges: Interest charges $ 67,760 $ 63,952 $ 56,942 $ 56,016 $ 61,295 Interest on rent expense 608 687 6,338 10,311 10,341 Total 68,368 64,639 63,280 66,327 71,636 Ratio of earnings to fixed charges 2.30 2.67 2.35 1.96 2.40
